        Case 2:16-cr-00517-JHS Document 161 Filed 08/04/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                                                           CRIMINAL ACTION
           v.                                              NO. 16-517


 KEVIN JAMELLE ARCHIE,

                        Defendant.


                                          ORDER

       AND NOW, this 4th day of August 2020, upon consideration of Defendant Kevin Jamelle

Archie’s Motion for a New Trial pursuant to Federal Rule of Criminal Procedure 33 (Doc. No.

147), Defendant’s Supplemental Motion for New Trial (Doc. No. 156), and the Government’s

Response to Defendant’s Motion and Supplemental Motion (Doc. No. 159), and in accordance

with the Opinion issued this day, it is ORDERED that Defendant’s Motion for a New Trial (Doc.

No. 147) and Defendant’s Supplemental Motion (Doc. No. 156) are DENIED.



                                                  BY THE COURT:



                                                   /s/Joel H. Slomsky, J.
                                                  __________________________
                                                  JOEL H. SLOMSKY, J.




                                             1
